Citation Nr: 1016854	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-35 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to service connection for a bilateral hand 
condition, to include as due to cold injury.

3.  Entitlement to service connection for a bilateral foot 
condition, to include as due to cold injury.

4.  Entitlement to service connection for traumatic arthritis 
of the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO)

In March 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.

The issues of entitlement to service connection for residuals 
of a cold injury; entitlement to service connection for a 
bilateral hand condition, to include as due to cold injury; 
and entitlement to service connection for a bilateral foot 
condition, to include as due to cold injury, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran has traumatic 
arthritis of the left elbow that is related to an injury 
while on active duty.


CONCLUSION OF LAW

Claimed traumatic arthritis of the left elbow was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
traumatic arthritis of the left elbow.  The Veteran contends 
that he has a current left elbow condition due to a contusion 
suffered when he fell on his left elbow at formation one 
morning in service.  He has indicated that he has had pain 
and locking in his left elbow since he injured it in service.

The Veteran's service treatment records reveal that the 
Veteran was treated after falling on his left elbow in 
December 1970.  The Veteran was noted to complain of pain on 
range of motion and to have reported that the elbow was 
swollen immediately following the fall.  An X-ray of the 
elbow was noted to be within normal limits.  The Veteran was 
diagnosed with a contusion of the left elbow, prescribed a 
sling and physical therapy, and assigned a temporary profile.  
Upon examination at separation from service in October 1971 
the Veteran was not found to have any musculoskeletal 
conditions.

The Board finds that entitlement to service connection for 
traumatic arthritis of the left elbow is not warranted.  The 
Veteran's service treatment records reveal that the Veteran 
was treated for a contusion of the left elbow; however, upon 
examination at separation from service in October 1971 the 
Veteran was not noted to have any musculoskeletal conditions.  
The Board acknowledges the Veteran's report that he has had 
pain and locking in his elbow since he injured it in service 
and notes that the Veteran is competent to report this pain.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, as a lay person, he is not competent to diagnose 
arthritis of the left elbow.  In addition, pain alone does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, upon examination at separation from service in 
October 1971 the Veteran was not noted to have any elbow 
condition and the Veteran's post-service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
left elbow condition in the 38 years since separation from 
service.  In light of the normal musculoskeletal examination 
at separation from service, the Board find that the Veteran's 
report of symptoms of a left elbow condition since the injury 
lacks credibility.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As there is no competent evidence of traumatic 
arthritis and there is a lack of credible evidence of 
continuity of symptoms since separation from service, the 
preponderance of the evidence is against entitlement to 
service connection for traumatic arthritis of the left elbow, 
and, therefore, service connection is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify was 
met by way of a February 2006 letter from the RO that 
explained what was required to substantiate the claim and 
what his and VA's duties are with respect to providing 
information and evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  To the extent that this 
notice does not appear to have been provided in connection 
with this claim, the error is harmless as service connection 
is being denied and no rating or effective date will be 
assigned.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Piedmont Hospital and two attempts 
were made to obtain records regarding the Veteran's treatment 
at Northside Hospital; however, no records regarding the 
Veteran were located at Northside Hospital.  The Veteran was 
notified that VA was unable to obtain any records regarding 
the Veteran from Northside Hospital in a letter dated in 
August 2006 pursuant to 38 C.F.R. § 3.159(e).  The Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his reported traumatic 
arthritis of the left elbow.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran's service treatment records 
reveal that the Veteran was treated for a contusion of the 
left elbow while in service and pain in his left elbow 
thereafter.  However, upon examination at separation from 
service, the Veteran was not found to have a left elbow 
condition and the Veteran's post-service treatment records do 
not reveal any current diagnosis of traumatic arthritis of 
the left elbow.  Moreover, the Veteran's reports of continued 
symptomatology since the injury have been found not to be 
credible and there is no competent evidence indicating that 
claimed current arthritis is related to an in-service injury.  
As such, the Board finds it unnecessary to afford the Veteran 
a VA medical examination regarding the etiology of claimed 
traumatic arthritis of the left elbow.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for traumatic arthritis of 
the left elbow is denied.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of a cold injury; entitlement to service connection 
for a bilateral hand condition, to include as due to cold 
injury; and entitlement to service connection for a bilateral 
foot condition, to include as due to cold injury.  The 
Veteran contends that he currently has cold injuries to his 
hands and feet due to exposure to cold weather in service.  
The Veteran reported that he served in Fairbanks, Alaska, 
during a particularly cold winter and that he was not issued 
appropriate footwear or gloves.  The Veteran has submitted 
records from the National Oceanic and Atmospheric 
Administration indicating the extreme cold in Fairbanks, 
Alaska during the winter he was stationed there.

The Veteran's service treatment records reveal that the 
Veteran was treated for an infected ingrown right great toe 
toenail in January 1971.  However, upon examination at 
separation from service in October 1971 the Veteran was not 
noted to have any conditions related to a cold injury of any 
hand or foot conditions.

In a post-service treatment noted, dated in October 1993, the 
Veteran was reported to have bilateral hammertoes 2, 3, and 
4.  The Veteran underwent a 2nd toe hammertoe repair with 
flexor to extensor transfer and PIP fusion and 3rd and 4th toe 
flexor tenotomy.

In August 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) cold injury protocol examination.  The Veteran 
reported that he was stationed in Fairbanks, Alaska, from 
April 1970 to October 1971 and that he believed that he 
sustained frost nip to his feet and hands.  He reported that 
he did not have overboots or other foot protection like other 
soldiers because of his large foot size.  The Veteran 
reported that he had mittens but that he had to take them off 
to do some of his work duties.  He stated that he experienced 
white discoloration, numbness, and tingling in his feet and 
numbness, tingling, and stiffness in his hands during the 
acute period of cold injury.  The Veteran reported that he 
noticed calluses on his feet and his hands.  He did not seek 
treatment at the time of the injury and was not relieved from 
duty due to the cold injury.

The Veteran reported that he currently had symptoms of 
calluses and thickened skin on his hands and feet.  He noted 
joint stiffness, burning sensations, numbness, and joint pain 
in his hands.  In his feet he noted numbness, joint pain, and 
stiffness.  The Veteran reported sensitivity to cold, 
blisters on his hands or feet, and that his feet will sweat 
when the temperature is cold or hot and he is active.  

After physical examination the Veteran was diagnosed with 
left and right foot degenerative joint disease and left and 
right hand xerosis.  The examiner stated that the Veteran's 
history was consistent with a history of a likely cold injury 
to his hands and feet based on the temperature data provided.  
The examiner noted that there was no evidence of acro-
osteolysis on X-ray of the hands and feet that could be seen 
with cold or thermal injury.  However, the examiner did not 
render an opinion regarding whether the Veteran's reported 
cold sensitivity to both feet, numbness in the feet and 
hands, calluses/blisters of the hands and feet, stiffness and 
fungus infection of the great toes, xerosis of the hands, and 
diminished sensory examination are associated with cold 
injury.  In addition, the examiner did not render an opinion 
regarding whether the Veteran's conditions were directly 
related to the Veteran's active service.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand these claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any residuals of cold injury, foot, 
and/or hand conditions found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any residual of cold 
injury, foot, and/or hand conditions 
found to be present are related to or had 
their onset during service, and 
particularly, to exposure to cold in 
service.  The examiner must comment on 
Veteran's reports of cold sensitivity to 
both feet, numbness in the feet and 
hands, calluses/blisters of the hands and 
feet, stiffness and fungus infection of 
the great toes, xerosis of the hands and 
diminished sensory loss in the right foot 
and opine as to whether these are related 
to cold exposure or any other incident of 
service.  The examiner should also 
provide an opinion as to whether the 
Veteran currently has a disability that 
is related to the infected ingrown right 
great toenail in service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


